Citation Nr: 1103438	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  04-28 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type II, 
to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to January 
1986.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
that denied entitlement to service connection for diabetes 
mellitus, Type II, as the evidence submitted was not new and 
material.  On review, a Decision Review Officer (DRO) determined 
that new and material evidence had been received, reopened the 
claim and denied the claim on the merits.

The Veteran presented testimony at a personal video conference 
hearing in November 2006 before the undersigned Acting Veterans 
Law Judge.  A copy of the hearing transcript was attached to the 
claims file.  Additionally, evidence has been associated with the 
Veteran's claims folder accompanied by a waiver of consideration 
by the agency of original jurisdiction (AOJ).  See the November 
2010 Informal Hearing Presentation.

In June 2007, the Board reopened and remanded the Veteran's 
claim.  The Appeals Management Center (AMC) continued the 
previous denial of the claim in an August 2010 supplemental 
statement of the case (SSOC).  Accordingly, the Veteran's VA 
claims folder has been returned to the Board for further 
appellate proceedings.


FINDINGS OF FACT

1.  The Veteran did not serve in or visit the Republic of 
Vietnam, and there is no competent evidence that he was exposed 
to herbicide during active duty. 

2.  Type II diabetes mellitus did not manifest within a year of 
service discharge and the preponderance of the evidence is 
against a finding that the Veteran has diabetes mellitus related 
to service.


CONCLUSION OF LAW

The Veteran does not have Type II diabetes mellitus that is the 
result of disease or injury incurred in or aggravated during 
active military service, to include as due to herbicide exposure; 
nor may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for diabetes 
mellitus, Type II.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be analyzed 
and a decision rendered.

Stegall Concerns

As alluded to above, in June 2007, the Board remanded this claim 
and ordered either the agency of original jurisdiction (AOJ) or 
AMC to obtain VA outpatient treatment records as well as 
treatment records from Homestead Air Force Base, Florida from 
January 1986 to December 1988, and associate them with the 
Veteran's claims folder.  Moreovoer, the Veteran's Social 
Security Administration (SSA) records were to be obtained and 
associated with his claims folder.  Finally, the Veteran was to 
be scheduled for a VA examination for his diabetes mellitus, and 
a report of the examination associated with his claims folder.  
The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the AMC obtained the 
Veteran's SSA records and associated them with his claims folder.  
Further, the Veteran was scheduled for a VA examination, and a 
report of the examination was associated with his claims folder.  
As will be discussed in greater detail below, although the 
Veteran's VA treatment records and records from the Homestead Air 
Force Base from January 1986 to December 1988 were not obtained, 
the Board notes that the AMC documented multiple attempts to 
locate these records, and was unable to locate them.  

To this extent, the Board's remand instructions have been 
substantially complied with.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2010), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2010), provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide assistance to 
a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice by a letter 
mailed in April 2003, and notice with respect to the effective-
date element of the claim, by a letter mailed in March 2006.  
Although the March 2006 letter pertaining to the effective-date 
element of the claim was provided after the initial adjudication 
of the claim, the Board finds that the Veteran has not been 
prejudiced by the timing of this letter.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the completion 
of all indicated development of the record, the AMC readjudicated 
the Veteran's claim in the August 2010 SSOC.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).  There is no indication or reason to believe that the 
ultimate decision of the originating agency on the merits of the 
claim would have been different had complete VCAA notice been 
provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  The 
pertinent evidence of record includes the Veteran's statements, 
service treatment records, SSA records, as well as VA and private 
treatment records.  

Pursuant to the Board's remand instructions in June 2007, the AMC 
attempted to obtain treatment records from the Homestead Air 
Force Base from January 1986 to December 1988 in a Personnel 
Information Exchange System (PIES) request.  In a Form 3101 dated 
June 2009, it was revealed that a search of the Homestead Air 
Force Base from 1986 to 1988 produced no records for the Veteran.  
Further, a response from the National Personnel Records Center 
(NPRC) indicated that the Homestead Air Force Base treatment 
records were unable to be located.  Additionally, in August 2009, 
the AMC requested treatment records for the Veteran from the 
Miami and Bay Pines VA Medical Centers from 1986 to 1988, and 
informed the Veteran of such in an August 2009 letter.  After not 
receiving an immediate response, follow-up requests were made in 
November 2009 and January 2010, to include receipt of records 
from the San Francisco VA Medical Center, with notice to the 
Veteran of such in November 2009 and January 2010 letters.  
Subsequent responses from the VA Medical Centers in Bay Pines, 
Miami, and San Francisco, all dated in April 2010, revealed that 
treatment records from 1986 to 1988 were unable to be located.  
The Veteran was thereafter informed of the responses in April 
2010.  

Although the absence of the VA treatment records and records from 
the Homestead Air Force Base from 1986 to 1988 is regrettable, 
the Board finds that VA adjudication of the appeal may go forward 
without these treatment records.  The Board's decision to not 
remand the appeal for a second time to obtain these records is 
supported by the fact that it appears that the AMC made 
sufficient attempts to locate these treatment records, and 
adequately notified the Veteran of its unsuccessful attempts.  
Moreover, as discussed immediately below, in July 2010 VA 
obtained a comprehensive medical opinion which is adequate for 
the Board to finally adjudicate the appeal.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is 
not a license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to specifically 
identified documents that by their description would be facially 
relevant and material to the claim").

The Veteran was afforded a VA examination in July 2010.  The 
examination report reflects that the examiner interviewed and 
examined the Veteran, reviewed his claims folder, reviewed his 
past medical history, documented his current medical conditions, 
and rendered appropriate diagnoses consistent with the remainder 
of the evidence of record.  The Board therefore concludes that 
the VA examination report is adequate for evaluation purposes.  
See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) [holding that when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has 
satisfied the notification and duty to assist provisions of the 
law and that no further action pursuant to the VCAA need be 
undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  He has retained the services 
of a representative.  He was afforded a videoconference hearing 
in November 2006.

Accordingly, the Board will proceed to a decision.

Pertinent Legal Criteria

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including diabetes mellitus, when 
such are manifested to a compensable degree within the initial 
post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010). 

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact or 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii).  If so, the veteran is thereby entitled to a 
presumption of service connection for certain disorders listed 
under 39 C.F.R. § 3.309(e).  These diseases are chloracne; type 
II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy (defined as transient peripheral neuropathy 
that appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset); 
porphyria cutanea tarda; prostate cancer; respiratory cancers; AL 
amyloidosis, and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 
3.309(e) (2010). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during the 
Vietnam era is not warranted for: hepatobiliary cancers; oral, 
nasal, and pharyngeal cancer; bone and joint cancer; skin cancers 
(melanoma, basal, and squamous cell); breast cancer; female 
reproductive system cancer (cervix, uterus, ovary); testicular 
cancer; urinary bladder cancer; renal cancer; leukemia (other 
than chronic lymphocytic leukemia); abnormal sperm 
characteristics and infertility; spontaneous abortion; neonatal 
or infant death and stillbirth in offspring of exposed 
individuals; low birthweight in offspring of exposed individuals; 
birth defects (other than spina bifida) in offspring of exposed 
individuals; childhood cancer (including acute myelogenous 
leukemia) in offspring of exposed individuals; neurobehavioral 
disorders (cognitive and neuropsychiatric); movement disorders, 
including Parkinson's disease and amyotrophic lateral sclerosis; 
chronic peripheral nervous system disorders; respiratory 
disorders; gastrointestinal, metabolic, and digestive disorders 
(changes in liver enzymes, lipid abnormalities, ulcers); immune 
system disorders (immune suppression, autoimmunity); circulatory 
disorders; endometriosis; and effects of thyroid homeostasis; 
gastrointestinal tumors (esophagus, stomach, pancreas, colon, 
rectum); and brain tumors, or any other disability not specified.  
See Notice, 72 Fed.Reg. 32395-407 (June 12, 2007); see also 
Notice, 68 Fed.Reg. 27630 -27641 (May 20, 2003); see also Notice, 
67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 
(Jan. 11, 2001); Notice, 64 Fed.Reg. 59232 (Nov. 2, 1999).
Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a veteran from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The Court has specifically 
held that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 
164, 167 (1999).

Analysis

The Veteran is claiming entitlement to service connection for 
diabetes mellitus, which he contends is due to his military 
service, to include as due to herbicide exposure.  See, e.g., the 
November 2006 Board hearing transcript, page 2.  

While all Veterans who served in the Republic of Vietnam during 
the Vietnam era are presumed to have been exposed to a herbicide 
agent, the Veteran's personnel records do not show, and the 
Veteran does not contend, that he ever served in Vietnam.  See 38 
U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  Therefore, the Board 
finds that there is no evidence which demonstrates that the 
Veteran served in-country in Vietnam to warrant presumptive 
service connection for his diabetes mellitus based on Agent 
Orange exposure therein.  

Even though the Veteran has not been show to warrant a regulatory 
presumption of service connection for his diabetes mellitus as a 
result of in-service herbicide exposure, his claim must still be 
reviewed to determine if service connection can be established on 
a direct basis or based on applicable presumptions established 
for chronic disease under 38 C.F.R. § 3.309(a).  See Combee, 
supra (holding that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a 
veteran from establishing service connection with proof of actual 
direct causation).

With this in mind, the Board observes the Veteran's contention 
that during his periods of service at Homestead Air Force Base in 
Florida from 1974 to 1980, and from 1983 to 1986, he was exposed 
to chemicals that were used to spray for bugs where he was 
working as well as chemicals that were dropped from airplanes.  
See the November 2006 Board hearing transcript, pgs. 4, 9.  He 
also contends that while stationed in Europe, he was exposed to 
chemicals that were sprayed over him.  Id. at page 10.

However, the Board notes that the Veteran's contentions as to 
herbicide exposure are not supported by his service records.  In 
fact, the record contains no competent and verifiable evidence 
that supports the Veteran's allegations of herbicide exposure at 
Homestead Air Force Base or in Europe.  

Furthermore, the Veteran has not presented any evidence that he 
is competent to offer opinions regarding the presence of any 
particular herbicides contained on aircraft or that was used to 
spray for bugs while he was stationed at Homestead Air Force Base 
or while he was stationed in Europe.  He has not presented any 
evidence that he is competent to offer opinions regarding the 
chemical makeup of any particles contained on the aircraft or in 
the bug spray.  As such, his statements regarding in-service 
exposure to herbicides which were dropped from aircraft or were 
in bug spray have no probative value and do not show exposure to 
herbicide.

Accordingly, the Board will review the Veteran's diabetes 
mellitus claim to determine whether service connection may be 
awarded based on direct service connection or as a chronic 
disability.

As noted above, in order for service connection to be granted, 
three elements must be present:  (1) a current disability; (2) 
in-service incurrence of disease or injury; and (3) medical 
nexus.  See Hickson, supra.  With respect to Hickson element (1), 
current disability, the competent and probative evidence of 
record includes multiple diagnoses of diabetes mellitus.  See, 
e.g., the July 2010 VA examination report.  Accordingly, Hickson 
element (1), current disability, is satisfied.

With respect to Hickson element (2), evidence of an in-service 
incurrence of injury or disease, the Veteran's service treatment 
records reveal no evidence of treatment for diabetes.  Notably, 
the Veteran denied a history of diabetes during dental 
examinations conducted in October 1982, March 1984, and April 
1985.  The Board observes, however, that obesity was reported on 
the Veteran's November 1985 separation examination.  Although no 
diagnosis of diabetes was revealed at that time, it does not 
appear that an examination testing for diabetes or glucose 
dysfunction was conducted.  In any event, the Board notes the 
report of the July 2010 VA examiner who, after a review of the 
Veteran's service treatment records, to include the November 1985 
examination, stated that the absence of testing for diabetes 
and/or glucose dysfunction was not negligent because the criteria 
required to establish a finding of diabetes were not met at that 
time.  She therefore concluded that diabetes was not manifested 
in service.      
  
Further, the record does not include medical evidence 
demonstrating manifestations of diabetes mellitus during the one-
year presumptive period after separation from service.  
See 38 C.F.R. §§ 3.307, 3.309(a) (2010).  Although a March 1986 
VA treatment record documented a glucose reading level of 121, 
the July 2010 VA examiner indicated that, per medical literature, 
fasting glucose levels of over 200 were the criteria until the 
early 1990s when the criteria changed to fasting levels above 
140.  Fasting levels above 126 are currently the criteria and 
have been for at least 18 years.  The VA examiner therefore 
indicated that diabetes was not manifested during the one-year 
presumptive period after separation from service.  Indeed, the 
first documented complaint or diagnosis of diabetes mellitus was 
in December 1988, nearly two years after the Veteran's January 
1986 release from active duty.  See a VA treatment record dated 
in December 1988. 

The Veteran was afforded a VA medical examination for his 
diabetes mellitus in July 2010.  The examiner considered the 
Veteran's report of the onset of his diabetes, his use of 
medication for treatment, and restricted diet.  Despite the 
Veteran's report of his diabetes symptomatology, the VA examiner 
concluded that "there is no nexus between the [V]eteran's 
currently diagnosed diabetes mellitus, Type II and his active 
military service" and "it is not likely that any current 
diabetes mellitus was manifested to a degree of 10 percent or 
more within one year from the date of separation."  The 
examiner's rationale for her conclusion was based on a review of 
the Veteran's claims folder, which she noted did not support a 
diagnosis of diabetes mellitus, Type II, during service or to a 
degree of 10 percent or more within one year from the date of 
separation from service.  As discussed above, although the 
Veteran's service treatment records do not document any testing 
for glucose dysfunction or diabetes despite receiving treatment 
for obesity, the examiner noted that the standards for diagnosis 
of diabetes mellitus, Type II, which were used from 1984 to 1986 
are no longer in effect, but in any event did not support a 
diagnosis of diabetes. 

The July 2010 VA examination report appears to have been based 
upon thorough review of the record, thorough examination of the 
Veteran, and analysis of the Veteran's entire history.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion"].  Additionally, the July 2010 VA examiner's 
opinion appears to be consistent with the Veteran's documented 
medical history, which is absent any report of symptomatology of 
diabetes for nearly two years after service.  

There is of record a medical opinion which is in the Veteran's 
favor.  In a private treatment letter dated September 2003, M.G., 
M.D., reported that "[the Veteran] has shown me a laboratory 
result [VA treatment record] indicating blood glucose of 121 on 
March 26, 1986.  He never had any follow-up laboratory testing or 
three-hour glucose tolerance test to rule out diabetes at that 
time.  In retrospect, this might have permitted an earlier 
diagnosis of his Diabetes Mellitus."  

The Board has the authority to "discount the weight and probity 
of evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has 
held that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Board notes that both the United States Court of Appeals for 
the Federal Circuit and the Court have specifically rejected the 
"treating physician rule."  See White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001).  Rather, in evaluating the probative value 
of competent medical opinion evidence, the Court has stated in 
pertinent part:  "The probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches...As is 
true with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
adjudicator..."  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

The Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001).

The Board finds the opinion of Dr. M.G. to be of relatively 
little probative value.  Although he noted a review of the March 
1986 VA treatment record, there is no indication that he reviewed 
any other pertinent medical records of the Veteran.  He therefore 
failed to consider the other medical evidence of record, notably 
the Veteran's service treatment records, which were absent a 
diagnosis of diabetes mellitus, Type II.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) [the failure of the physician 
to provide a basis for his/her opinion goes to the weight or 
credibility of the evidence].  On the contrary, the July 2010 VA 
examiner considered the Veteran's entire medical history, to 
include his service treatment records, and concluded that the 
Veteran's diabetes mellitus was not incurred in service, nor was 
it manifested to a degree of at least 10 percent within one year 
following discharge.  Moreover, Dr. M.G.'s opinion is 
inconclusive and speculative, indicating that the March 1986 
glucose reading "might" have permitted an earlier diagnosis of 
diabetes mellitus.  The Court has held that medical opinions, 
which are speculative, general or inconclusive in nature, cannot 
support a claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  See also Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) [evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses might 
have been caused by service is insufficient to establish service 
connection].  Accordingly, the Board gives the opinion of Dr. 
M.G. less weight than the opinion rendered by the VA examiner in 
July 2010.

To the extent that the Veteran asserts that his diabetes 
mellitus, Type II, is related to his military service, the Board 
observes that lay people are competent to testify to visible or 
otherwise observable symptoms of disability.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, 
lay witnesses may, in some circumstances, opine on questions of 
diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009) (Board's categorical statement that "a 
valid medical opinion" was required to establish nexus, and that 
a layperson was "not competent" to provide testimony as to nexus 
because she was a layperson, conflicts with Jandreau).  However, 
in this case, the Veteran's statements that he has diabetes 
mellitus that is due to service relates to an etiological 
question as to an internal, not directly observable disease such 
as valvular heart disease, unlike testimony as to a separated 
shoulder, varicose veins, or flat feet, which are capable of 
direct observation.  Compare Woehlaert v. Nicholson, 21 Vet. App. 
456, 462 (2007) (unlike varicose veins or a dislocated shoulder, 
rheumatic fever is not a condition capable of lay diagnosis) with 
Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing 
dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay 
testimony is competent to establish the presence of varicose 
veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person 
competent to testify to pain and visible flatness of his feet).  
The lay statements of the Veteran concerning a relationship 
between his diabetes mellitus and military service are therefore 
not competent in this regard, and the Board has placed greater 
probative weight on the opinion proferred by the VA examiner that 
opined that the Veteran's diabetes mellitus, Type II, is not 
related to his military service.  

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  The Board notes that the Veteran appears to be 
contending that he has had diabetes mellitus continually since 
service.  However, the first postservice evidence of complaint 
of, or treatment for, diabetes is dated in December 1988.  See a 
VA treatment record dated in December 1988.  This was nearly two 
years after the Veteran left service in January 1986.  

While the Veteran has reported diabetes mellitus over the years 
since service, the Board notes that diabetes was not reported at 
the time of his service discharge.  The Board finds that his 
current statements regarding a continuity of diabetes since 
service are not credible.  His January 1986 separation 
examination from service contradicts any current assertion that 
his current diabetes mellitus was manifested during service.  
Although a glucose level of 121 in conjunction with VA treatment 
in March 1986 is of record, the Board observes that diabetes 
mellitus, Type II, was not diagnosed at that time.  Further, the 
July 2010 VA examiner specifically considered this treatment 
record, and concluded that the Veteran's diabetes mellitus had 
not manifested to a degree of 10 percent of more within the one 
year following discharge from service.  Indeed, there is no 
competent medical evidence that the Veteran complained of or was 
treated for diabetes for nearly two years after his separation 
from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) [noting that it was proper to consider the veteran's 
entire medical history, including the lengthy period of absence 
of complaint with respect to the condition he now raised]; see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming 
Board where it found that veteran failed to account for the 
lengthy time period after service for which there was no clinical 
documentation of the claimed condition].  The Board accordingly 
places no probative value on the assertions of the Veteran that 
there has been a continuity of symptomatology dating to service.  
Therefore, continuity of symptomatology after service is not 
demonstrated.

Based upon a comprehensive review of the entire record, the Board 
finds the opinion of the July 2010 VA examiner to be persuasive 
that the evidence does not support that a relationship exists 
between the Veteran's diabetes mellitus and his military service.  
Therefore, the claim for entitlement to service connection must 
be denied.  The preponderance of the evidence is against the 
Veteran's claim.



ORDER

Entitlement to service connection for diabetes mellitus, Type II, 
to include as due to herbicide exposure, is denied.



____________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


